PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/331,047
Filing Date: 21 Oct 2016
Appellant(s): Samineni, Naga, Rohit



__________________
David Harrell (71,855)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of Claims 1-4, 6-12, and 21 under 35 U.S.C. § 103
Appellant’s Argument:
	Independent claim 1 recites, in part, “receiving, by a playback device, first media content” and “receiving, by the playback device, second media content.” The Office Action alleges that Winston discloses the above-recited elements of claim 1. Winston is directed to a method for adjusting parameter settings for devices streaming a specific media content. In the method, a media server provides a content item (notably, the same content item) to multiple client devices. See, Winston, col.5,ll.6-10. In addition to the content item, the media server sends a first set of control parameters to a first group of the multiple client devices and a second set of test parameters to a second group of multiple client devices. See id. at col.6,ll.44-47,57-59. An adaptive bitrate algorithm on the multiple client devices uses the respectively received parameters as input to configure the streaming sessions for the multiple client devices. See id. at col.5,ll.40-44. During their respective streaming sessions (in which the received content item is played), performance data is collected by each group of devices. The performance data 

For example, a streaming session may be established after a user requests playback of the first episode of The Man in the High Castle using a smartphone.
The streaming session continues until the user chooses to stop playback, the episode ends, or the streaming of content terminates for some other reason. At any particular time, there might be many thousands of established streaming sessions.

Winston, col.5,ll.8-10. The user device collects performance data for the single TV episode based on the set of parameters received by the user device. See id. at col.6,ll.44-47,57-59. However, Winston does not disclose that the user device receives a second TV episode, receives a second set of parameters by which to evaluate the second TV episode, or collects a second set of performance data for the second TV episode. Instead, Winston discloses that the same TV episode is provided to a first segment of a population of devices and to a second segment of the population of devices. See id. at col. l, ll.40-43. The performance data collected by each segment of 

Examiner’s Response:
The Appellant argues that Winston et al. (US 10440082 B1) fails to teach a single playback device that receives first media content and receives a different second media content. The Examiner respectfully disagrees.
The MPEP states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the 
When examining the interpretation of the claim language, The Appellant fails to provide an explicit definition of “content” and only provides the broad examples of “audio, video, text, image, etc.” (Appellant’s specification ¶¶ [0001], [0015], [0030]) Thus, the Examiner applied the broadest reasonable interpretation (BRI) to “content” to define “content” as a segment of video. Longer videos are broken up into several shorter segments for the purpose of streaming. Thus, during the playing of a single TV episode, multiple segments/media content are requested. 
The Examiner further notes that nothing in the claim language prevents the “first media content” from being the same as the “second media content”. In fact, the claim language further fails to provide an order to how the “first media content” and “second media content” are received. For example under BRI, they could be received: First media content then Second media content; Second media content then First media content; First media content and Second media content could be received at the same time. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to the Appellant argues that Winston et al. fails to teach a single device is performing all the functions, claim 1 preamble states “…the computer program instructions being configured such that, when executed by one or more computing devices, the computer program instructions cause the one or more computing devices 

Appellant’s Argument:
	Moreover, the Office Action alleges that “the stored set of playback settings” and “the second set of playback settings” recited in claim 1 are disclosed by the performance data of Winston. See Office Action, pp. 10-11. As previously discussed, the performance data is collected by each segment of the population of devices when the content item (e.g., the TV episode) is played by the devices. Winston defines the performance data as:

[A] number of dropped media content frames, a number of rebuffering events during playback, average client device bandwidth during playback, a number of fatal errors, a number of download retries, average quality level for streaming session, number of quality level switches, average buffer level for streaming session, and durations of unsmooth playback

Id. at ll.9-15. In contrast, the present application defines playback settings as “volume, bass, treble, brightness, hue, saturation, contrast, zoom effects, play order, captions/subtitles, annotations, ...etc.” Specification, para. [0016], Notably, Winston’s definition of performance data does not encompass the playback settings of the present application. Indeed, the performance data of Winston describes data collected as a 

Examiner’s Response:
The Appellant argues that Winston et al. (US 10440082 B1) fails to disclose a playback device that compares two sets of playback settings. The Examiner respectfully disagrees.
The MPEP states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.” (MPEP 2111.01)
The Appellant failed to provide any explicit definitions (only examples) in the specification for “playback settings” and further the specification interchanges “playback settings” and “media characteristics” (¶¶ [0001], [0020]). Therefore, under the BRI standard playback settings can include any setting that describes the media session or is used during playback. This does not limit the “playback settings” to be only input type setting but include all settings that describes the media session or is used during playback.  Winston et al.’s session characteristics and performance data both meet the BRI of “playback settings”. Winston et al. (Claim 1 and 3) explicitly state that “compare 


Rejection of Claims 13-19 under 35 U.S.C. § 103 
Appellant’s Argument:
	Independent claim 13 recites similar elements as claim 1 and is therefore patentable over the cited references for at least similar reasons. For example, claim 13 recites, inter alia, “comparing the first set of playback settings to a second set of playback settings for second media content.”
The Office Action rejects claim 13 based on a similar rationale as applied to claim 1. To wit, the Office Action alleges that Winston discloses the above-recited element of claim 13. In support of this allegation, the Office Action cites to column 8 line 27 of Winston. See Office Action, pp.21-22. However, as previously discussed with respect to claim 1, the cited portion of Winston does not disclose the above-recited element of claim 13. As such, Winston does not, neither alone nor in combination with Hartung, teach or suggest the above-recited element of claim 13.
	For at least the foregoing reasons, Appellant respectfully submits that the pending rejection suffers from a clear deficiency, as the cited references fail to teach every feature of independent claim 13. Further, dependent claims 14-19 each depend from claim 13 and are therefore also patentable for at least similar reasons. As such, Appellant respectfully submits that the Office Action committed legal error in rejecting claims 13-19 under 35 U.S.C. § 103 and respectfully requests that the § 103 rejection be reversed. (Pages 16-17 of Appellant’s Brief)

Examiner’s Response:
Please refer to the Examiner’s responses above as to the rejection of independent claim 1.


Rejection of Claim 20 under 35 U.S.C. § 103
Appellant’s Argument:
	Independent claim 20 recites similar elements as claims 1 and 13 and is therefore patentable over the cited references for at least similar reasons. For example, claim 20 recites, inter alia, “comparing the first playback setting to a stored third playback setting for the first media type” and “comparing the second playback setting to a stored fourth playback setting for the second media type.”
The Office Action rejects claim 20 based on a similar rationale as applied to claims 1 and 13. To wit, the Office Action alleges that Winston discloses the above-recited elements of claim 20. In support of this allegation, the Office Action cites to column 8 line 27 of Winston. See Office Action, pp.43-44. However, as previously discussed with respect to claims 1 and 13, the cited portion of Winston does not disclose the above-recited element of claim 20. As such, Winston does not, neither alone nor in combination with Hartung, teach or suggest the above-recited element of claim 20.
	For at least the foregoing reasons, Appellant respectfully submits that the pending rejection suffers from a clear deficiency, as the cited references fail to teach every feature of independent claim 20. As such, Appellant respectfully submits that the 

Examiner’s Response:
Please refer to the Examiner’s responses above as to the rejection of independent claim 1.
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
James Hollister
/J.R.H./Examiner, Art Unit 2454      
01/22/2021
                                                                                                                                                                                                  Conferees:

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        1/27/2021


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.